1    Joseph Lavi, Esq. (State Bar No. 209776)
     jlavi@lelawfirm.com
2    Jordan D. Bello, Esq. (State Bar No. 243190)
     jbello@lelawfirm.com
3    LAVI & EBRAHIMIAN, LLP
     8889 W. Olympic Blvd., Suite 200
4    Beverly Hills, California 90211
     Telephone: (310) 432-0000
5    Facsimile: (310) 432-0001

6
     Sahag Majarian II, Esq. (State Bar No. 146621)
     sahagii@aol.com
     Law Offices of Sahag Majarian II
7
     18250 Ventura Boulevard
     Tarzana, California 91356
8    Telephone: (818) 609-0807
     Facsimile: (818) 609-0892
9
     Attorneys for PLAINTIFF
10   LUCAS MEJIA on behalf of himself and others similarly
     situated.
11

12
                                 UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14

15   LUCAS MEJIA on behalf of himself and others          Case No.: 2:19-CV-00218-WBS-AC
     similarly situated.
16                                                        ORDER CONTINUING THE INITIAL
            PLAINTIFF,
                                                          SCHEDULING CONFERENCE
17
     vs.
18
     WALGREEN CO., et al.,
19
            DEFENDANTS.
20

21

22

23

24

25

26

27

28

                 [PROPOSED] ORDER CONTINUING THE INITIAL SCHEDULING CONFERENCE
                                                      1
1           The Court reviewed and considered the Joint Status Report and the Parties’ request to

2    continue the initial status conference for five months to permit the Parties to secure a mediation date

3    and exchange informal discovery prior to the mediation.

4           IT IS HEREBY ORDERED that:

5           1.      The Status (Pretrial Scheduling) Conference scheduled for June 10, 2019 at 1:30

6    p.m. is continued to November 12, 2019, at 1:30 p.m. in Courtroom 5. A Joint Status Report shall

7    be filed no later than October 29, 2019.

8

9    Dated: May 30, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                  [PROPOSED] ORDER CONTINUING THE INITIAL SCHEDULING CONFERENCE
                                                        2
